*429OPINION.
Love:
The taxpayer has established by uncontradicted testimony the fact that in 1919 he paid out as customary and reasonable expenses of his business a total of $2,230 for the use of land, on which he conducted his operations for gain.. He therefore should be allowed to deduct this amount as an expense of his business.
Although the taxpayer’s method of accounting was very unsatisfactory, for the purpose of calculating his income, nevertheless, it *430appears from the testimony that it was on a cash receipts and disbursements basis, and that cotton which had a market value of $7,500, produced in 1919 but carried over to and sold in 1920, was included in the calculation of the 1920 income tax, and ought not to be included in the calculation of the 1919 income tax.
The taxpayer in 1919 realized a taxable profit of $5,780 when he sold a tract of land to Frank Pilgrim for $26,080. By a series of purchases and trades he acquired property which, the evidence shows, cost him $6,300. In 1919 he gave this property and $14,000 cash in exchange for a tract of land. In the same year he sold this latter tract for $26,080. The cost subtracted from the selling price leaves $5,780 as profit.
There was considerable testimony in regard to the sale of two tracts of land, one to B,. E. McKinney and the other to C. E. Pilgrim. After consideration of all the testimony concerning the March 1. 1913, value of this land, it is our opinion that the fair value on March 1, 1918, of the 733.75 acre tract was $73,375, or $100 per acre. Included in this March 1, 1913, value were improvements in the -wa.j of ditching, buildings, a ginnery, and clearing and terracing, which in all cost the taxpayer $38,500 prior to 1913. Between 1913 and 1919 certain of these improvements had undoubtedly depreciated. But in the absence of any testimony as to the character of the improvements or their rate of depreciation, we are unable to include this item in our calculation of the taxable profit realized from the sale of this land and must assume that the Commissioner is satisfied that it has been taken care of in other ways. Accordingly, we hold that the taxpayer realized a taxable profit or gain of $9,802.15 when in 1919 he sold 700.2 acres for $80,000 and 11.34 acres for $956.15.
The only thing in controversy between the taxpajmr and the Commissioner in regard to the sale by the taxpayer in 1920 of his life estate in the city block was the March 1, 1913, value of the entire property. We find this value to have been $140,000, and, by a calculation agreed upon, the taxpayer received no taxable gain in 1920 when he sold his life estate to the remaindermen for $40,000.
There is no satisfactory evidence on which to base a deduction for expenses which the taxpayer claims he paid for the operation of two automobiles for the use of his collectors in 1920. No books or expense accounts or positive testimony by anyone who had kept account of these alleged expeditures was given in evidence. Consequently, no deduction can be allowed, although money was actually spent by the taxpayer in operating these business cars.
The testimony shows that on the 1920 return someone has charged the taxpayer with $3,174.62 as salary, the contention being that it was money which he had received from his own cash drawers. It *431was testified that all of this money had been included in the gross income of the taxpayer on the 1920 return, and, as he could only receive the money once, it should be charged to him as income only once.
Order of redetermination will be entered on 15 days’ notice, under Rule 50.